Citation Nr: 0517577	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  02-02 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION


The veteran served on active duty from August 1942 to 
November 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2001 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in December 1988 
denied the veteran's claim of entitlement to service 
connection for a left knee disorder.  The veteran appealed to 
the Board which denied his claim by decisions in July 1990 
and October 1991.  Thereafter, the veteran submitted 
additional evidence in an attempt to reopen his claim.  A 
rating decision in July 1997 found that the additional 
evidence was not new and material.  Thereafter, the veteran 
submitted additional evidence in an attempt to reopen his 
claim.  The rating decision in February 2001 found that the 
additional evidence was not new and material, and the current 
appeal ensued.  A Board decision-remand in February 2004 
reopened the veteran's claims for service connection for 
right and left knee disorders and remanded the matter to the 
RO for further development of the evidence.  A rating 
decision in December 2004 granted entitlement to service 
connection for a right knee disorder.  The issue of 
entitlement to service connection for a left knee disability 
was returned to the Board in April 2005.

In a May 2005 statement, the veteran raised a claim of 
entitlement to service connection for a left ankle disorder 
as secondary to his service connected right knee disability.  
The Board notes that a rating decision in April 1982 denied 
entitlement to direct service connection for a left ankle 
disorder but that the secondary service connection claim now 
raised by the veteran is a new claim which has not been 
adjudicated and which is not inextricably intertwined with 
the current appeal.  The veteran's claim for secondary 
service connection for a left ankle disorder is referred to 
the RO for appropriate action. 



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The credible evidence of record does not demonstrate a 
chronic left knee disorder during active service or 
continuity of left knee symptomatology since separation from 
service.

3.  Arthritis of the left knee was not manifested in service 
or within one year of the veteran's separation from service.

4.  There is no competent medical evidence that the veteran's 
current left knee disability is related to his active 
service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service, and arthritis of the left knee may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

VCAA notice letters furnished by the VA Appeals Management 
Center (AMC) to the veteran in February 2004 and April 2004 
informed the veteran of the evidence needed to substantiate 
his claim, of the evidence which VA had obtained, and of the 
evidence which he should submit in support of his claim.  The 
AMC's April 2004 letter to the veteran advised him to submit 
any evidence he thought would support his claim.  VA has thus 
provided the veteran the four elements of notice listed in 
Pelegrini II and thereby fulfilled the duty to notify 
pursuant to the VCAA.

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
the post-service private and VA treatment records which he 
identified.  In addition, VA afforded the veteran a medical 
examination and opinion on the issue of the likely etiology 
and time of onset of his current left knee disability.  The 
veteran and his representative have not identified any 
existing additional evidence which might be relevant to the 
claim on appeal.  Therefore, the Board finds that further 
assistance is not necessary and the case is ready for 
appellate review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Arthritis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).

38 U.S.C.A. § 1154(b) deals with the question of whether a 
particular disease 
or injury was incurred in or aggravated by service -that is, 
what happened then- 
and not with questions of current disability or nexus to 
service, as to both of 
which competent medical evidence is generally required.  See 
Caluza v. Brown, 
7 Vet. App. 498 (1995).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2004).

A regulation pertaining to chronicity and continuity provides 
that, with chronic disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

III. Factual Background and Analysis

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of a left knee disorder.  
The service medical records contain an entry in May 1994 that 
the veteran was diagnosed with a severe strain of the left 
ankle (not left knee) after stumbling on a rock in Algeria.

At a VA orthopedic examination in October 1947, the veteran 
made no complaint concerning the condition of his left knee.  
On examination, range of motion of both knees was full, and 
there was no instability, swelling, or crepitation of either 
knee.  A left knee disorder was not diagnosed.

In April 1973, a private physician reported to an insurance 
company that he had seen the veteran in March 1973 for 
evaluation of a workplace injury to the left knee which the 
veteran had sustained when a heavy tractor tire fell on his 
knee while he was unloading a truck.  The veteran complained 
that after the injury his left knee became swollen and 
painful.  X-rays showed marked narrowing of the medial joint 
space and osteoarthritic lipping at the proximal and distal 
poles of the patella.  A clinical examination noted a small 
joint effusion and limitation of extension of the left knee.  
The diagnoses were contusion of the left knee with traumatic 
effusion and chronic osteoarthritis of the left knee.

Office notes of a private physician show that when the 
veteran was seen in March 1983 for injuries sustained in a 
workplace accident, his principal complaint related to his 
right knee.  The veteran told the private physician at that 
time that he had had an operation on his left knee for 
damaged cartilage.  A finding was made that the veteran had 
arthritis of the left knee.  

In September 1983, the veteran was seen at a VA outpatient 
clinic after a twisting injury to his left knee.  The veteran 
stated that he had an old twisting injury to the left knee in 
1944, with residual snapping and clicking and occasional 
giving way.  A clinical examination resulted in an impression 
of marked lateral joint line tenderness with a history of 
instability, clicking, and pain indicative of a lateral 
meniscus tear.

In September 1983, the veteran underwent VA X-rays of his 
left knee.  The impression was degenerative joint disease.

In November 1988, the veteran asserted a claim of entitlement 
to service connection for a left knee disability.  In 
connection with his claim, he stated that he had injured his 
left knee in service in an air raid in May 1944.

At a hearing in February 1989 before a hearing officer at the 
RO, the veteran testified that: he injured his left knee at 
the time in service in May 1944 when he stumbled on a rock 
and sustained the left ankle strain which had been noted in 
his service medical records; ice packs were applied to his 
left knee, and a doctor told him that he needed surgery on 
his left knee but there was no surgeon available; he had 
always had pain in his left knee since the injury in service 
in May 1944; and the post-service workplace injury to his 
left knee which he had 1973 'irritated" the knee.

In April 1989, a private chiropractor reported that he had 
treated the veteran since 1982 and the veteran had 
consistently complained of pain in the knees.  The 
chiropractor stated, "[The veteran] feels that his problems 
originated due to his time spent in the armed services.  
Looking at the chronic nature of his condition, it is my 
opinion that he has sustained an injury to his knees 
consistent with the original problem that manifested while in 
the service."

In December 1998 at a VA Medical Center, the veteran 
underwent a left total knee arthroplasty.

VA X-rays of the veteran's left knee in June 2003 showed the 
components of the left total knee replacement to be in good 
position.

The veteran was afforded a VA joints examination of his left 
knee in March 2004.  The examiner reported that she had 
reviewed the veteran's claims file.  She noted that the 
veteran provided a history of an injury to his left knee in 
service in 1944 when he fell down during an air raid and 
continued pain in the knee since the claimed in-service 
injury.  The examiner diagnosed the veteran with degenerative 
joint disease of the left knee, status post left total knee 
replacement.  The examiner stated an opinion that there was 
no evidence in the veteran's claims file of an injury to his 
left knee in service which would be related to his current 
diagnosis of degenerative joint disease of the left knee.

IV. Analysis

Upon careful review of the evidence of record, the Board 
notes that the issues for consideration in this case are 
whether the veteran suffered a chronic left knee disorder in 
service, or has had continuity of left knee symptomatology 
since his separation from active service in November 1945, or 
whether arthritis of the left knee was manifested to a 
compensable degree within one year of the veteran's 
separation from service, or whether there is competent 
medical evidence linking his current left knee disability to 
his active service.  On each of these issues, the Board finds 
that the only probative evidence would be competent medical 
evidence.  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).

There is no competent medical evidence of record that the 
veteran had a chronic left knee disorder while he was on 
active duty.  As noted above, his service medical records are 
negative for any finding or a diagnosis of a left knee 
disorder.  As a layman, the veteran is not qualified to offer 
an opinion on a question of medical diagnosis or medical 
causation, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992), and so his statements and testimony do not serve to 
demonstrate that he had a chronic left knee disorder in 
service.  The Board, therefore, finds as a fact that the 
veteran did not have a chronic left knee disorder in service.  
Furthermore, in view of this finding of fact, the opinion of 
the private chiropractor in April 1989 that the veteran had 
had a chronic left knee disorder in service and since service 
is lacking in probative value, as it was based on the premise 
of the veteran's having a chronic left knee disorder in 
service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a 
medical opinion based upon an inaccurate factual premise has 
no probative value).  The Board concludes that entitlement to 
service connection for a left knee disorder on the basis of 
chronicity in service is not warranted.    See 38 C.F.R. 
§ 3.303(b) (2004).

Similarly, the record does not support the veteran's claim to 
have had symptoms of a left knee disorder since his 
separation from active service in November 1945.  The veteran 
made no reference to his left knee in his original 
compensation claim which he filed in June 1947 and he made no 
complaint of left knee symptoms at the VA orthopedic 
examination in October 1947.  Indeed, his left knee was 
asymptomatic on the clinical examination in October 1947, 
which refutes his contention that he has had left knee pain 
continuously since an in-service injury in May 1944.  
Therefore, the Board finds as a fact that the veteran has not 
had continuity of symptomatology of a left knee disorder 
since separation from service, and entitlement to service 
connection on that basis is not warranted.  See 38 C.F.R. 
§ 3.303(b) (2004).  

Presumptive service connection for a left knee disorder, to 
include arthritis, is not warranted under 38 U.S.C.A. § 1112, 
38 C.F.R. §§ 3.307, 3.309, because there is no medical 
evidence that arthritis of the left knee, first diagnosed in 
1973, was manifest during the year following the veteran's 
separation from service in November 1945.

Finally, there is no competent medical evidence of record 
linking the veteran's current left knee disorder to any 
incident or manifestation in service, to include the claimed 
injury to the left knee in May 1944.  The only opinion of 
record on the question of whether the veteran's current left 
knee disorder is related to his active service, the opinion 
of the VA joints examiner in March 2004, found that there is 
no such relationship.  The veteran's stated belief that there 
is such a relationship is lacking in probative value.  
Espiritu, supra.  

The veteran's representative has argued that the veteran is 
entitled to service connection for a left knee disorder under 
the provisions of 38 U.S.C.A. § 1154(b).  The representative 
points out that the veteran's WD AGO Form 53-55, Army 
Honorable Discharge, shows that he received the African-
Middle Eastern Theater Ribbon with 2 Bronze Battle Stars.  
However, it is not necessary for the Board to decide at this 
time whether the award in question is a combat citation or 
whether other evidence shows that the veteran engaged in 
combat with the enemy in carrying out his duties as a 
military policeman, because even if the veteran's lay 
evidence that he sustained a left knee injury in service in 
May 1944 were established by resort to 38 U.S.C.A. § 1154(b), 
nevertheless, competent medical evidence linking a current 
left knee disorder to the veteran's active service would be 
required for entitlement to service connection, and such 
evidence is lacking in this case.  See Caluza, supra.  

In sum, the preponderance of the credible evidence of record 
is against the veteran's claim for service connection for a 
left knee disorder, and entitlement to that benefit is not 
established.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Service connection for a left knee disability is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


